In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Philipstown, dated March 19, 2001, which continued a stop-work order on the construction of the petitioners’ new home and garage, finding that they were not in compliance with a certain zoning ordinance, the petitioners appeal from a judgment of the Supreme Court, Putnam County (Hickman, J.), dated December 6, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The record supports the determination of the Zoning Board of Appeals of the Town of Philipstown (hereinafter the ZBA) that the petitioners’ house and garage were in violation of a previous resolution dated February 12, 2001. That resolution determined that the house and garage being built were not in compliance with the Zoning Ordinance of the Town of Philips-town (hereinafter the Town Ordinance). The new construction consists of three stories, including an attic, which is considered a “story’ pursuant to Town Ordinance § 175.20. However, plans on a three-story structure were never approved. Furthermore, a January 2000 resolution of the ZBA directed that the new construction not exceed 40 feet in height. Nevertheless, the building has spires which exceed that height. Additionally, not only are the house and garage higher than the approved height, but the record indicates that the petitioners raised the entire foundation of the structure by bringing in large amounts of fill. The new construction, therefore, violates that part of the March 19, 2001, resolution directing that none of the neighbor’s views of the Hudson River be obstructed. Prudenti, P.J., Ritter, Luciano and H. Miller, JJ., concur.